Citation Nr: 1111486	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a hepatitis disorder, to include hepatitis B and hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and March 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for bilateral hearing loss and denied service connection for hepatitis.

In February 2009, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge.  In a June 2009 decision, the Board reopened the Veteran's hearing loss claim and remanded that issue and his hepatitis claim for additional development.  The Board also remanded the Veteran's claims for service connection for posttraumatic stress disorder and peripheral neuropathy of the right and left lower extremities.  However, those three claims were subsequently granted in a January 2011 RO decision and, thus, are no longer on appeal.

The second issue on appeal was originally limited to service connection for hepatitis C.  However, in light of the clinical evidence of record showing diagnoses of hepatitis B and C and the Veteran's contentions that one or both of those disorders are related to his military service, the Board has recharacterized the issue as it appears above.  38 C.F.R. § 3.155(a) (2010); Brokowski v. Shinseki, 23 Vet. App. 79 (2010).



FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's bilateral hearing loss existed prior to service and did not permanently worsen as a result of in-service noise exposure or head trauma, or any other aspect of his military service.

2.  The preponderance of the evidence does not show that any currently diagnosed hepatitis disorder is related to any aspect of the Veteran's military service, including his service-connected diabetes mellitus and peripheral neuropathy.


CONCLUSIONS OF LAW

1  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for a hepatitis disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  While organic diseases of the nervous system resulting in hearing loss are subject to the presumption, hepatitis B and C are not disorders for which service connection may be awarded on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran, in written statements and testimony before the Board, contends that his current hearing problems were caused or aggravated by in-service noise exposure from helicopters and rocket fire in Vietnam.  Alternatively, he asserts that his bilateral hearing loss is related to the ear aches that he developed after getting hit in the head during his period of active duty.  

In support of his claim, the Veteran has submitted written statements from his father, brother, and long-time friend.  Those lay statements collectively corroborate the Veteran's account of hearing loss due to in-service head trauma (an attack by five soldiers in which he allegedly was hit in the back of the head and his ears bled).  

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which show that he served as an equipment repairman and was deployed to Vietnam.  Moreover, there is no competent evidence of record to indicate that the claimed noise exposure did not occur.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma on active duty.  His exposure to acoustic trauma supports his contention that his hearing loss is service-related.  However, in order to establish service connection, the evidence still needs to show a nexus linking any current disability to the in-service injury.

The Veteran's service medical records show that, on his January 1971 pre-enlistment examination, he denied any history of ear trouble or hearing loss.  However, a contemporaneous audiological evaluation revealed bilateral hearing loss: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
25
45
LEFT
45
45
35
20
15

Based on the results of the above evaluation, the Veteran was deemed medically unqualified for enlistment.  Nevertheless, he was ultimately accepted for active service after undergoing a February 1971 entrance audiometric examination, which indicated that his hearing was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
20
5
15
25
20

Notwithstanding the February 1971 audiological evaluation results, the Board finds that, because the earlier enlistment examination report showed disabling bilateral hearing loss, the presumption of soundness is rebutted and the Board must consider whether the Veteran's preexisting hearing disorder was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010). 

Subsequent service medical records show that the Veteran sought treatment for an ear ache in April 1971.  Clinical examination was negative for any diagnosable ear problems and he was prescribed Dimetapp.  Two months later, in June 1971, the Veteran was given ice packs and placed on bed rest for a possible broken nose, which appears to have resolved without complication.  His service medical records are otherwise negative for any complaints of ear problems or head trauma.

On separation examination in April 1972, the Veteran reported a history of bilateral hearing loss and underwent an additional audiological evaluation, which yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
--
50
LEFT
40
40
35
--
25

The service physician conducting the separation examination noted that the Veteran initially had been rejected from service based on his preexisting bilateral hearing loss but had falsified his hearing test one week later and been accepted.  

Post-service medical records include a report of an August 1983 VA examination in which the Veteran complained of a 12-year history of bilateral hearing loss and reported that he was scheduled to undergo ear surgery.  Clinical examination revealed intact tympanic membranes, bilaterally, with tympanosclerosis apparent in the left ear.  Speech recognition ability of 100 percent was assessed in both ears.  Audiometric testing showed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25

40
LEFT
40
35
25

25
Although the above audiometric test results supported a diagnosis of bilateral conductive hearing loss, the VA examiner declined to offer an opinion regarding the etiology of that disorder.

Subsequent VA and private medical records show ongoing complaints of bilateral hearing loss for which the Veteran was prescribed hearing aids.  In January 2006, he underwent a private audiological evaluation in which he was found to have mild to severe hearing loss, across all frequencies, with speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Specific audiometric results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
30
45
45
LEFT
65
50
30
55
55

The private audiologist noted in her report that the Veteran's hearing loss was partially conductive in nature and interfered with speech reception and understanding, but could potentially be alleviated through medication or surgery.  Additionally, the audiologist indicated that she had reviewed the Veteran's military records and found a documented hearing loss on separation.  The audiologist then acknowledged that there had been "some confusion regarding [the Veteran's] hearing threshold levels when he entered the service since his threshold levels changed drastically over a 24 hour period," but stated that "his second audiogram conducted for his induction into service showed normal to borderline hearing thresholds."  Additionally, the private audiologist conceded that she could not determine whether the hearing loss shown on separation was of a sensorineural, conductive, or combined nature.  Nevertheless, based on the apparent showing of normal hearing at entry and bilateral hearing loss on separation, the audiologist determined that it was at least as likely as not that the Veteran's current hearing disorder had been caused or aggravated by noise exposure in service.  However, the private audiologist declined to address the initial January 1971 pre-enlistment examiner's report showing disabling bilateral hearing loss.  Nor did she acknowledge the finding of the April 1972 service separation examiner, indicating that the normal hearing results noted on the Veteran's second pre-enlistment examination had been falsified.

Pursuant to the Board's June 2009 remand, the Veteran was afforded an additional VA examination in September 2010.  At that time, audiological testing revealed moderate to moderately severe hearing loss in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
40
55
60
LEFT
60
60
40
55
55

Speech recognition ability was assessed as 92 percent, bilaterally.  

After reviewing the service and post-service medical records and other pertinent evidence in the claims folder, the September 2010 VA examiner acknowledged the Veteran's August 1983 diagnosis of tympanosclerosis and indicated that disorder likely accounted for the conductive hearing problems found at that time.  Nevertheless, the September 2010 VA examiner indicated that the Veteran's current hearing loss was sensorineural in nature.  The VA examiner then opined that the Veteran's current hearing loss was less likely than not related to his in-service noise exposure.  As a rationale for that opinion, that examiner noted that the hearing levels shown on the Veteran's initial January 1972 enlistment examination and on his April 1972 separation examination were essentially unchanged.  Consequently, the VA examiner determined that the clinical evidence of record did not indicate that the Veteran's preexisting hearing loss had permanently worsened as a result of in-service noise exposure any other incident or injury during his period of active duty.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determination of the September 2010 VA examiner, indicating that the Veteran's preexisting hearing loss was not aggravated during active duty and that his current hearing loss is unrelated to any in-service noise exposure, to be more probative and persuasive than the January 2006 private audiologist's positive nexus opinion.  The September 2010 VA examiner's finding was based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the September 2010 VA examiner's opinion constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.

In contrast, the January 2006 private audiologist's report, while supportive of the Veteran's claim, was not predicated on a review of his pertinent medical history.  The Board recognizes that claims folder review is not a requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, the Board considers it significant that, while the private audiologist noted some confusion regarding the Veteran's hearing threshold levels on entry, she did not expressly address the January 1971 pre-enlistment report showing preexisting hearing loss.  Nor did that she address the finding that the Veteran's February 1971 audiological results, showing normal hearing levels, had been falsified.  As the private audiologist did not reconcile her opinion with the Veteran's in-service clinical history, the Board finds that her opinion carries only minimal probative value.  Moreover, that audiologist's admission that she could not determine whether Veteran exhibited sensorineural or conductive hearing loss on separation further reduces the probative weight of her opinion linking his hearing loss at that time to his in-service noise exposure.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

After a careful review of the evidence, the Board finds that the service and post-service medical records, and, in particular, the July 2009 VA examiner's opinion, demonstrate that the Veteran's currently diagnosed hearing loss is unrelated to his in-service noise exposure or head trauma, or to any other aspect of his active duty.

The Veteran's January 1971 pre-enlistment examination establishes that he had disabling hearing loss prior to entering the military.  While mindful of the subsequent February 1971 examination, showing normal hearing levels, the Board considers it significant that the results of that examination were later found to be falsified.  The Veteran himself does not contend otherwise.  Accordingly, the Board finds that there is clear and unmistakable evidence that the Veteran's hearing loss preexisted service and the presumption of soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

Additionally, the Board finds that the competent evidence of record does not show that the Veteran's preexisting condition increased in severity beyond its natural progression during his period of active duty.  To the contrary, the competent evidence weighs against such a finding, as the September 2010 VA examiner's opinion, which the Board deems probative, specifically indicates that the Veteran's preexisting hearing loss was not aggravated by any in-service acoustic trauma.  That examiner found that the pre-enlistment and separation levels of hearing loss did not show any aggravation.  Nor does competent opinion evidence support a finding that his preexisting hearing loss permanently worsened as a result of his reported head trauma, or any other aspect of his military service.  

Additionally, the Board considers it significant that the Veteran's service medical records do not show a permanent worsening in service of his preexisting hearing loss.  Those records indicate that, while the Veteran was treated for an ear ache while on active duty, his symptoms resolved without any apparent complication.  Moreover, the Veteran's separation examination report shows that his level of bilateral hearing loss remained essentially unchanged throughout his period of active service.  Further, his post-service medical records show that his hearing loss had not appreciably worsened by the time of his August 1983 VA examination, which was conducted more than 11 years after he left the military.  Indeed, the first clinical evidence of significant worsening of the Veteran's hearing loss is the report of his January 2006 private examination, which took place more than 42 years after his discharge.  

The lack of clinical evidence showing a worsening of the Veteran's hearing loss in service or for many years after weighs against a finding of service connection on the basis of aggravation.  38 C.F.R. § 3.306 (2010).  Additionally, the Board considers it significant that, at the time of the August 1983 VA examination, the Veteran was found to have conductive hearing loss, whereas his current hearing loss has been assessed as sensorineural in nature.  Those findings collectively indicate that the worsening of the Veteran's hearing loss, which has occurred in recent years, is due to factors etiologically distinct from the cause of his prior hearing loss.  This further weighs against his claim for service connection.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the September 2010 VA examiner's opinion and the other competent evidence of record weigh against a finding of a nexus between the Veteran's service and his current bilateral hearing loss.  Thus, the Board finds that service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his bilateral hearing loss is related to his active service, specifically to his in-service noise exposure and head trauma.  As discussed above, the Veteran is competent to report that he was exposed to loud noises and struck in the head during his period of active duty.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Additionally, the Board recognizes that the Veteran and his relatives and personal friend are competent to report symptoms of hearing loss that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Hensley v. Brown, 5 Vet. App. 155 (1993).  However, as lay persons, they are not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current hearing loss and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

The Board has also considered whether the Veteran should be presumed sound because his hearing was within normal limits when he was examined, accepted, and enrolled in service.  38 C.F.R. § 3.304(b) (2010).  However, the Board finds that presumption is rebutted because the separation examiner found that the enlistment examination had been falsified following the unsuccessful preenlistment examination.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's hearing loss preexisted service and was not permanently aggravated during his period of active duty.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis Disorder

In this case, the Veteran has submitted evidence indicating that his currently diagnosed hepatitis had its onset during his period of active service, when he was reportedly exposed to unsterilized air gun injectors used to administer vaccinations.  The Veteran further contends that his hepatitis was permanently aggravated by his service-connected diabetes mellitus and related problems, including the peripheral neuropathy for which he was granted service connection subsequent to the Board's last remand.  Accordingly, the Board must now consider whether service connection on a direct basis or as secondary to his service-connected diabetes and peripheral neuropathy.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

The risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110) November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  VBA Fast Letter (04-13) June 29, 2004.  Specifically, the Fast Letter notes that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.   

The Veteran's service medical records show that he received vaccinations in March 1971 and April 1971.  The Veteran is competent to report that those vaccinations involved air gun injectors and his statements in that regard are considered credible. Layno v. Brown, 6 Vet. App. 465 (1994).  However, his service medical records are otherwise negative for any complaints or clinical findings pertaining to hepatitis C risk factors.  Nor do those service records contain any evidence of hepatitis A and B or related problems.

Post-service medical records show that the Veteran was diagnosed with Type II diabetes mellitus in July 2001.  Subsequent clinical tests yielded diagnoses of hepatitis C and hepatitis B in March 2004 and August 2006, respectively.  

Additionally, the record shows that, on a January 2006 VA diabetes mellitus examination, the Veteran was found to have "normal" hepatitis C antibodies, which were not secondary to his diabetes mellitus.  On a subsequent VA diabetes examination in October 2007, he was found to have peripheral neuritis of the feet and hands "probably secondary to liver disease dating to the year 2000."  Thereafter, one of his VA treating providers indicated in a March 2008 medical record that the Veteran's "diabetes [was] making his liver disease worse."  However, neither the October 2007 VA diabetic examiner nor the March 2008 VA treating provider offered a rationale for their opinions relating the Veteran's liver disease to his service-connected peripheral neuropathy and diabetes.  Nor did those medical providers specify whether the aforementioned liver disease encompassed the Veteran's hepatitis B and C.

The record thereafter shows that the Veteran has continued to seek ongoing VA outpatient treatment for his service-connected diabetes mellitus and peripheral neuropathy and for his hepatitis disorders.  

At the February 2009 Travel Board hearing, the Veteran testified that a VA medical provider had expressly told him that his diabetes had aggravated his hepatitis C.  However, while the Board subsequently remanded the Veteran's claim in order to obtain all outstanding VA medical records, no written opinion from any VA medical provider relating the Veteran's hepatitis C to his service-connected diabetes mellitus has been associated with his claims folder.

In accordance with the Board's June 2009 remand, the Veteran was afforded an October 2010 VA examination that expressly addressed the etiology of his peripheral neuropathy and hepatitis disorders.  At that time, the Veteran reported a history of air gun vaccinations in service, but denied any other hepatitis risk factors.  Additionally, the VA examiner reviewed the Veteran's entire claims folder, including his VA medical records showing diagnoses of and extensive treatment for diabetes, peripheral neuropathy, and hepatitis disorders.  

Based on a review of the Veteran's lay statements and the other pertinent evidence of record, the October 2010 VA examiner determined that the Veteran's diabetes mellitus had more likely than not caused his peripheral neuropathy, but was unrelated to his hepatitis B and C.  As a rationale for that opinion, the VA examiner noted that diabetes was neither a known cause nor an aggravating factor of either strain of hepatitis.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2010 VA examiner's finding of negative nexus between the Veteran's hepatitis B and C and his service-connected diabetes to be more probative and persuasive than the other medical opinion evidence of record.  The October 2010 VA examiner's opinion was based on a thorough and detailed examination of the Veteran and the claims folder and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion is consistent with the other competent clinical evidence of record, including the January 2006 VA examiner's findings of normal hepatitis C antibodies, which were not secondary to the Veteran's diabetes mellitus.  Further, the October 2010 VA examiner's opinion constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.

In contrast, the VA treating provider's March 2008 finding that the Veteran's diabetes was aggravating his liver disease was neither based on a review of his pertinent medial history nor supported by a rationale, which weighs against the probative value of that opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  In any event, the March 2008 VA treating provider merely offered a general opinion with respect to the Veteran's liver disease and did not indicate whether one or more of his specific hepatitis disorders had been caused or aggravated by his service-connected diabetes.  Thus, that March 2008 VA treating provider's finding does not wholly contradict the negative nexus opinion of the October 2010 VA examiner, which specifically addressed the Veteran's hepatitis B and C.

The Board is mindful of the Veteran's assertions that one of his VA treating providers expressly informed him that his hepatitis C had been aggravated by his diabetes.  The Veteran is competent to report what a treating provider has told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the credibility of the Veteran's lay assertions is limited by their inconsistency with his VA medical records.  None of the clinical records suggests a specific nexus between his hepatitis C and his service-connected diabetes.  Moreover, the Board assumes that if any VA medical provider had related the Veteran's hepatitis to his service-connected disorder, that opinion would be included in his recent VA records, which have been associated with his claims folder in accordance with the Board's prior remand.  There is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Further, it is well- established that VA law presumes the regularity of the administrative process.  Crain v. Principi, 17 Vet. App. 182 (2003).  Thus, the Board must conclude that, if any VA treating physician had rendered the opinion that the Veteran describes, the physician would have put that opinion in writing so that the Veteran could use it to support his claim.

Additionally, the Board acknowledges that the October 2007 VA diabetic examiner found that the Veteran's peripheral neuropathy, for which he is now service connected, was "probably secondary" to his liver disease.  That opinion, however, is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, that opinion was not supported by any rationale, which further reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, as with the opinion rendered by the March 2008 VA treating provider, the October 2007 VA examiner's finding only referenced the Veteran's liver disease and did not specifically pertain to any hepatitis B or C.  Thus, that opinion, standing alone, does not support a finding of a causal relationship between one or more of the Veteran's hepatitis disorders and his service-connected peripheral neuropathy.  Even if it did, however, the Board finds that the October 2007 VA examiner's finding would be outweighed by the more probative October 2010 VA examiner's opinion, which indicates that the Veteran's peripheral neuropathy was causally related to his diabetes but not to his hepatitis B and C.

The Board finds that the competent evidence of record weighs against a finding of a nexus between the Veteran's currently diagnosed hepatitis disorders and his service-connected diabetes mellitus.  On the contrary, the competent evidence weighs against such a finding, as the October 2010 VA examiner expressly determined that the Veteran's hepatitis B and C were not caused or aggravated by his diabetes, and the Board has afforded that opinion great probative weight.  Moreover, while the October 2010 VA examiner determined that the Veteran's diabetes had caused the peripheral neuropathy for which he is now service connected, that examiner did not find a similar positive nexus between the Veteran's hepatitis disorders and any of his service-connected disabilities.  Accordingly, the Board finds that service connection for hepatitis B and C is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The first evidence of any hepatitis disorder is dated in March 2004, nearly 32 years after the Veteran left service.  While mindful that hepatitis C was not yet identified during the Veteran's period of active duty, the Board observes that the serological test for that virus first became available in the early 1990s, which is still several years before the Veteran was diagnosed.  Moreover, the Board considers it significant the Veteran's hepatitis B was not diagnosed until August 2006, more than 34 years after he left service.  Additionally, the Veteran does not contend, nor does the evidence otherwise show, that he sought treatment for hepatitis-related symptoms for many decades after he left service.  In view of the lengthy period without complaints, diagnoses, or treatment related to hepatitis B and C, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence weighs against a finding of a nexus between any aspect of the Veteran's active service and his currently diagnosed hepatitis B and C.  The October 2010 VA examiner's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's hepatitis B and C are unrelated to his service-connected diabetes mellitus.  Moreover, that examiner's opinion does not indicate that either of the Veteran's hepatitis disorders was caused or aggravated by any aspect of his service.  Nor is there any other probative evidence of such a relationship.  Accordingly, the Board finds that service connection for hepatitis B and C is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has considered the Veteran's assertions that his hepatitis symptoms are related to his period of active service, including to his service-connected diabetes.  However, as a layperson, the Veteran is not competent to give a medical opinion on a diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Accordingly, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hepatitis B and C first manifested many years after his period of active service and are not related to his service or to any aspect thereof, including any service-connected disability.  The evidence weighs against a finding that any hepatitis B or C is caused or aggravated by any service-connected disability.  As the preponderance of the evidence is against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, October 2005, March 2006, and July 2009; rating decisions in February 2005 and March 2006; statements of the case in July 2005 and August 2006; and supplemental statements of the case in November 2006, April 2007, July 2007, and March 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has also undergone multiple VA medical examinations and been afforded the opportunity to present Travel Board hearing testimony in support of his claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a hepatitis disorder, to include hepatitis B and hepatitis C, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


